                                                                             1   BRADLEY S. MAINOR, ESQ.
                                                                                 Nevada Bar No. 7434
                                                                             2   JOSEPH J. WIRTH, ESQ.
                                                                                 Nevada Bar No. 10280
                                                                             3
                                                                                 ASH MARIE BLACKBURN, ESQ.
                                                                             4   Nevada Bar No. 14712
                                                                                 MAINOR WIRTH, LLP
                                                                             5   6018 S. Fort Apache Road, Ste. 150
                                                                                 Las Vegas, NV 89148-5652
                                                                             6   Tel: (702) 464-5000
                                                                                 Fax: (702) 463-4440
                                                                             7
                                                                                 ash@mwinjury.com
                                                                             8   Counsel for Plaintiff

                                                                             9                               UNITED STATES DISTRICT COURT
                                                                            10                                      DISTRICT OF NEVADA
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                 JUANA A. CRUZ DE RAMIREZ, an                    CASE NO.:       2:19-cv-00814-RFB-BNW
                                                                            12   individual,
                                                                                              Plaintiff
MAINOR WIRTH, LLP




                                                                            13   vs.                                             [PROPOSED] STIPULATION AND
                                                                                                                                 ORDER TO EXTEND JOINT PRETRIAL
                                                                            14   CARDENAS        MARKETS,     LLC  aka           ORDER DEADLINE (SECOND
                                                                            15   CARDENAS, a foreign limited liability           REQUEST)
                                                                                 company; LAMANZA LLC, a domestic
                                                                            16   limited   liability    company;  DOE
                                                                                 MAINTENANCE COMPANY 1-10; DOE
                                                                            17   INDIVIDUALS 1-20; and ROE BUSINESS
                                                                                 ENTITIES 1-20, inclusive,
                                                                            18

                                                                            19                       Defendants

                                                                            20            Pursuant to LR IA 6-1, the parties, by and through their respective counsel of record,

                                                                            21   hereby stipulate and request that this Court extend the Joint Pretrial Order deadline in the above-

                                                                            22   captioned matter. Good cause exists to extend the remaining deadline for the reasons explained

                                                                            23   below.

                                                                            24      A. Reasons For the Extension

                                                                            25            On March 22, 2021 a hearing was held regarding Defendant’s Motion for Summary

                                                                            26   Judgment which was subsequently denied. The courts ordered that the parties submit their Joint

                                                                            27   Pretrial Order within thirty (30) days of said ruling. Recently, counsel conferred regarding an

                                                                            28

                                                                                                                            Page 1 of 3
                                                                             1   extension of time to submit the parties’ Joint Pretrial Order in this case. Counsel agree that

                                                                             2   additional time is needed in order to fully and properly identify portions of deposition transcripts

                                                                             3   intended to be used at the time of trial and provide objections regarding the same. Additionally,

                                                                             4   the parties are tentatively scheduled for mediation on June 7, 2021 in order to participate in

                                                                             5   meaningful negotiations.

                                                                             6            As such, the May 13, 2021 deadline should be extended so that the parties are able to

                                                                             7   provide a proper Joint Pretrial Order to the Court and participate in meaningful settlement

                                                                             8   negotiations.

                                                                             9         B. Proposed Revised Pretrial Order Schedule

                                                                            10            The Joint Pretrial Order is due on May 13, 2021 and the parties are requesting the deadline
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11   be moved to June 18, 2021. This request for an extension of time is not sought for any improper
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12   purpose or other purpose of delay. Rather, it is sought by the parties solely for the purpose of
MAINOR WIRTH, LLP




                                                                            13   allowing sufficient time to adequately prepare their pretrial order to include portions of

                                                                            14   depositions in which the parties intend to use at the time of trial. Additionally, the extension of

                                                                            15   time will allow the parties to participate in meaningful settlement negotiations through mediation.

                                                                            16   The parties respectfully submit that the reasons set forth above constitute compelling reasons and

                                                                            17   good cause for the short extension.

                                                                            18   ///

                                                                            19   ///
                                                                            20   ///

                                                                            21   ///

                                                                            22   ///

                                                                            23   ///

                                                                            24   ///

                                                                            25   ///

                                                                            26   ///
                                                                            27   ///

                                                                            28

                                                                                                                              Page 2 of 3
                                                                             1          WHEREFORE, the parties respectfully request that this Court extend the deadline for

                                                                             2   submitting their Joint Pretrial Order from the current deadline as outlined above.

                                                                             3   DATED this 13th day of April, 2021.                DATED this 13th day of April, 2021.

                                                                             4   MAINOR WIRTH, LLP                                  WILSON ELSER MOSKOWITZ
                                                                                                                                    EDELMAN & DICKER, LLP
                                                                             5
                                                                                 /s/ Ash Marie Blackburn                            /s/ Michael Lowry
                                                                             6

                                                                             7   BRADLEY S. MAINOR, ESQ.                            MICHAEL P. LOWRY, ESQ.
                                                                                 Nevada Bar No. 7434                                Nevada Bar No. 10666
                                                                             8   JOSEPH J. WIRTH, ESQ.                              300 South 4th Street, 11th Floor
                                                                                 Nevada Bar No. 10280                               Las Vegas, NV 89101-6014
                                                                             9   ASH MARIE BLACKBURN, ESQ.                          Counsel for Defendants
                                                                                 Nevada Bar No. 14712
                                                                            10
                                                                                 MAINOR WIRTH, LLP
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11   6018 S. Fort Apache Road, Ste. 150
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                 Las Vegas, NV 89148-5652
                                                                            12   Counsel for Plaintiff
MAINOR WIRTH, LLP




                                                                            13

                                                                            14

                                                                            15
                                                                                                                              ORDER
                                                                            16
                                                                                        IT IS SO ORDERED.
                                                                            17
                                                                                        DATED this 18th         day of May, 2021.
                                                                            18

                                                                            19
                                                                            20                                         UNITED STATES MAGISTRATE JUDGE
                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26
                                                                            27

                                                                            28

                                                                                                                             Page 3 of 3
